DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
This action is responsive to the original application filed on 9/8/2017 and the Remarks and Amendments filed on 5/31/2022, and the RCE and Terminal Disclaimer filed on 6/30/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Step 1: All pending claims are within statutory categories eligible for patent protection. 
Claims 1-13, and 40 are directed to a process.
Claims 14-26, and 41 are directed to a machine. 
Claims 27-39, and 42 are directed to a manufacture.
Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A … method of searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (mental processes which may be implemented in the mind or with pen & paper), the method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: computer-implemented, receiving a user-specified search query, by using at least one processor executing stored program instructions, providing, to the at least one user, represented by a data structure storing data. Computer-implemented, by using at least one processor executing stored program instructions, represented by a data structure storing data; and wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component– see MPEP §2106.05(f). Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application– see MPEP §2106.05(g). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Computer-implemented, by using at least one processor executing stored program instructions, represented by a data structure storing data and wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea– see MPEP §2106.05(f).  Extra-solution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) and MPEP 2106.05(d) (“Receiving or transmitting data over a network”).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14 (Independent) 
	Step 2A, prong one: The claim recites: A system for searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (mental processes which may be implemented in the mind or with pen & paper), the system comprising: … a method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: at least one processor configured to perform, receiving a user-specified search query, by using the at least one processor executing stored program instructions, providing, to the at least one user, is represented by a data structure storing data. At least one processor configured to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data; wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component– see MPEP §2106.05(f). Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application– see MPEP §2106.05(g). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
At least one processor configured to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data; and wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extra-solution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) and MPEP 2106.05(d) (“Receiving or transmitting data over a network”).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 27 (Independent) 
	Step 2A, prong one: The claim recites: … a method of searching for content in a target set of content based on a reference set of content, a reference knowledge representation representing knowledge associated with the reference set of content, and a target knowledge representation representing knowledge associated with the target set of content (e.g. mental processes which may be implemented in the mind or with pen & paper), the method comprising: … obtaining … at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation (mental processes which may be implemented in the mind or with pen & paper); constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept (mental processes which may be implemented in the mind or with pen & paper); … content associated with search results obtained based at least in part on searching the target set of content by using the second search query (e.g. mental processes which may be implemented in the mind or with pen & paper), wherein any concept in the knowledge representation is … associated with a node in the knowledge representation (e.g. mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: at least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, receiving a user-specified search query, by using the at least one processor executing stored program instructions, providing, to the at least one user, is represented by a data structure storing data. At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data; and wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component– see MPEP §2106.05(f). Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which fails to integrate the abstract idea into a practical application– see MPEP §2106.05(g). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
At least one non-transitory computer-readable storage medium storing processor-executable instructions that when executed by at least one processor, cause the at least one processor to perform, by using the at least one processor executing stored program instructions, is represented by a data structure storing data and wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non- transitory memory storage device coupled to the at least one processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extra-solution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Receiving a user-specified search query, providing to the at least one user are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) and MPEP 2106.05(d) (“Receiving or transmitting data over a network”).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 2, 15, and 28
	Step 2A, prong one: The claim recites: wherein obtaining the at least one concept semantically relevant to the first search query comprises: constructing a merged knowledge representation based on the reference knowledge representation and the target knowledge representation (mental processes which may be implemented in the mind or with pen & paper); identifying or generating a first concept in the merged knowledge representation, the first concept representing the user-specified search query (mental processes which may be implemented in the mind or with pen & paper); obtaining the at least one concept, including a second concept, semantically relevant to the first concept at least in part by synthesizing the second concept based on the first concept and at least one other concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 3, 16, and 29
	Step 2A, prong one: The claim recites: wherein constructing the merged knowledge representation comprises merging the reference knowledge representation and the CAN_DMS: \108620260\161target knowledge representation around a concept the reference knowledge representation and the target knowledge representation have in common (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 4, 17, and 30
	Step 2A, prong one: The claim recites: wherein constructing the merged knowledge representation comprises pruning one or more concepts from the reference knowledge representation and/or from the target knowledge representation prior to the merging (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 5, 18, and 31
	Step 2A, prong one: The claim recites: wherein synthesizing the second concept comprises using an addition operation based on an analogy-by-parent technique and/or an analogy-by-sibling technique (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 6, 19, and 32
	Step 2A, prong one: The claim recites: wherein synthesizing the second concept comprises using a substitution operation, wherein the substitution operation comprises using a retrieval operation and/or an addition operation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 7, 20, and 33

	Step 2A, prong one: The claim recites: wherein obtaining the at least one concept comprises: obtaining a plurality of concepts semantically relevant to the first concept (mental processes which may be implemented in the mind or with pen & paper); computing a score for one or more concepts in the plurality of concepts, wherein the score for a specific concept is indicative of the semantic relevance of the specific concept to the first concept (mathematical operations or mental processes which may be implemented in the mind or with pen & paper); and selecting the at least one concept based on the scores computed for the one or more concepts (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 8, 21, and 34
	Step 2A, prong one: The claim recites: wherein computing a score for a concept comprises using at least one measure of relevance from among generation certainty, concept productivity, Jaccard, statistical coherence, and/or cosine similarity (mathematical operations or mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 9, 22, and 35
	Step 2A, prong one: The claim recites: wherein identifying or generating the first concept comprises: determining whether the user-specified search query matches an identifier of a concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper); andCAN_DMS: \108620260\162 when it is determined that the user-specified search query does not match an identifier of a concept in the merged knowledge representation, generating the first concept in the merged knowledge representation (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 10, 23, and 36
	Step 2A, prong one: The claim recites: further comprising … wherein the user context information comprises at least one of demographic information associated with the user, information from the user's browsing history, information typed in by the user, and/or information highlighted by the user (types of information processed within mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: receiving user context information associated with the user. Beyond those additional elements addressed above as recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application, this further additional element of receiving user context information associated with the user is also directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of receiving user context information associated with the user is also directed to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 11, 24, and 37
	Step 2A, prong one: The claim recites: wherein the target knowledge representation is represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept and an edge between two nodes represents a relationship between the two corresponding concepts (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 12, 25, and 38
	Step 2A, prong one: The claim recites: wherein the target set of content comprises content accessible (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: accessible through a website of a business. Beyond those additional elements addressed above as recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application, this further additional element of accessible through a website of a business is also directed to generic computing recited at a high level of generality as a generic computer function which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of accessible through a website of a business is also amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 13, 26, and 39
	Step 2A, prong one: The claim recites: wherein the reference set of content comprises content accessible (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional elements addressed above for the parent claim(s) and further: accessible through an online information repository. Beyond those additional elements addressed above as recited at a high –level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and directed to insignificant extra-solution activity which fails to integrate the abstract idea into a practical application, this further additional element of accessible through an online information repository is also directed to generic computing recited at a high level of generality as a generic computer function which fails to integrate the abstract idea into a practical application,
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Beyond those additional elements addressed above as amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g) – the further additional element of accessible through an online information repository is also amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 40, 41, and 42
	Step 2A, prong one: The claim recites: wherein the reference knowledge representation and the target knowledge representation are separate and a merged knowledge representation is not constructed (mental processes which may be implemented in the mind or with pen & paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations are recited at a high–level of generality (i.e., as a generic processor performing a generic computer function or as a generic structure storing data with nothing more) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and recite insignificant extra-solution activity which fails to integrate the abstract idea into a practical application. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The claim recites no further additional limitations beyond those recited in the parent claim(s), which are addressed above, and the same analysis still holds. Those additional limitations amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g) – and to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 1-42 are rejected under 35 USC §101. Appropriate corrections are required.
Response to Arguments

Applicant's arguments and amendments, filed 5/31/2022, with respect to the 35 USC § 101 rejection of the claims have been fully considered but they are not persuasive. 

Applicant argues on page 17 of the remarks that the amendment to the independent claims, specifically the limitation “wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor” cannot be a mere mental process.  Examiner believes that the applicant’s argument is misplaced.  This limitation was not characterized as an abstract idea; rather, the limitation is an additional element beyond the abstract idea that is evaluated at step 2a, prong 2 and step 2b of the 101 analysis.

The amendment to the independent claims, specifically the limitation “wherein the target knowledge representation and the reference knowledge representation are embodied as data structures stored on a non-transitory memory storage device coupled to the at least one processor”, is an additional element beyond the abstract ideas of the independent claims that amounts to generic computing elements performing generic computing functions recited at a high level of generality, which amounts to mere instructions to apply the abstract ideas on a general purpose computer – see MPEP §2106.05(f).  Furthermore, the courts have explicitly found storing and retrieving information in memory to be well understood, routing, conventional activity – see MPEP § 2106.05(f)(II)(iv).  All claim limitations have been considered individually as well as being considered in the claim as a whole, and the claims lack integration of the abstract idea into a practical application and lack anything that renders the claim as significantly more than the abstract idea.  The 101 rejection is proper and applicant’s arguments are unpersuasive.

Applicant's amendments and arguments, filed on 5/31/2022, with respect to the rejection of applicant’s priority claim to US application no. 13/162,069 have been fully considered and are persuasive.  The rejection of applicant’s priority claim to US application no. 13/162,069 has been withdrawn. 


Applicant's amendments and arguments, filed on 5/31/2022, and in view of the Terminal Disclaimer filed on 6/30/2022, in regards to the double patenting rejection of the claims have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 

Allowable Subject Matter

Claims 1-39 would be allowable if the claims are rewritten or amended if a to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. 
Claims 40-42 would be allowable if rewritten to overcome the rejection(s) under 35 USC 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter over the prior art:  
Claims 1-42 are considered allowable over the prior art since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including at least:
obtaining, by using at least one processor executing stored program instructions, at least one concept semantically relevant to the user-specified search query by using the target knowledge representation and the reference knowledge representation; constructing a second search query by augmenting the first search query with one or more terms associated with the at least one obtained concept; providing, to the at least one user, content associated with search results obtained based at least in part on searching the target set of content by using the second search query (supported in the as-filed specification at e.g. ¶¶[0027]-[0029], [0059]-[0061], [0068]-[0069], [0202]-[0210], [0215]), as specified in the context of independent claims 1, 14, and 27.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127